The petitions for discretionary review filed in cases 146P16, 147P16, 177P16, and 178P16 are allowed for the limited purpose of reversing the Court of Appeals' dismissal of claimants' constitutional claims. These cases are remanded to the Court of Appeals for expedited consideration of the constitutional claims on the merits. See In re Redmond , 369 N.C. 490, 797 S.E.2d 275, 280 (2017) ("When an appeal lies directly to the Appellate Division from an administrative tribunal, ... a constitutional challenge may be raised for the first time in the Appellate Division as it is the first destination for the dispute in the General Court of Justice.").
To prevent manifest injustice, the petition for discretionary review filed in case 101P16 is allowed for the limited purpose of remanding the case to the Court of Appeals for expedited consideration of claimant's constitutional claim on the merits.
*206By order of the Court in Conference, this the 26th day of September, 2017.